Citation Nr: 1024139	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1970 and from December 1973 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The Veteran appeared and 
testified at a Central Office hearing held in March 2006 at 
the Board's offices in Washington, D.C.

The Veteran's initial claim also included the issue of 
service connection for a right knee disorder.  That issue, 
however, was resolved by the Board's March 2007 decision 
which denied that claim and remanded his left knee service 
connection claim for further development.  In accordance with 
the March 2007 remand, the Veteran was scheduled for a VA 
examination of his left knee and the left knee claim was 
readjudicated in an October 2008 Supplemental Statement of 
the Case.

In January 2009, the Board remanded the Veteran's left knee 
claim again for the purpose of obtaining social security 
records, based upon his report at his May 2008 VA examination 
that he was receiving social security disability benefits.  
The Veteran's social security records were obtained in March 
2009.  In an April 2010 Supplemental Statement of the Case, 
service connection for his left knee disorder was denied 
again.  The Board finds that the action directed in its 
January 2009 remand has been met with compliance, and is 
prepared to proceed with appellate consideration of the 
Veteran's service connection claim for his left knee 
disorder.


FINDINGS OF FACT

1.  The Veteran sustained a mild medial meniscal tear in his 
left knee during his active duty service.

2.  The Veteran asserts that he has experienced left knee 
symptoms since his active duty service.

3.  The Veteran is currently diagnosed with a medial meniscal 
tear and osteoarthritis of the left knee, which have been 
shown to be etiologically related to left knee injuries 
sustained during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Analysis

Through various lay statements, reported medical history at 
VA examinations in December 2000 and May 2008, and his March 
2006 Central Office hearing testimony, the Veteran asserts 
that he sustained multiple sports injuries to his left knee 
during his active duty service.  His assertions are supported 
by two lay statements submitted in March 2006 by his service 
buddies.  In sum, these statements attest that the Veteran 
was active in sports during service and sustained various 
sports injuries, including to his knees.

Consistent with the Veteran's assertions regarding in-service 
injury, the service treatment records reflect frequent 
treatment for various sports-related left knee injuries 
during service.  In August 1974 the Veteran was treated for a 
left knee injury sustained in a "ball game."  X-rays of the 
left knee at that time did not reveal any significant 
abnormalities.  In August 1975, the Veteran was treated for a 
left thigh contusion and painful motion of his left knee 
incurred while playing football.  A June 1979 treatment 
record reflects a diagnosis of mild torn medial meniscus of 
the left knee.  Once again, x-rays of the left knee did not 
reveal any fractures.  At his November 1983 separation 
examination, the Veteran reported an extensive medical 
history which includes swollen or painful joints and a 
"trick" or locked knee which the Veteran attributed to left 
leg fractures sustained in 1976, 1979, and 1982.

The Board notes that the Veteran's post-service treatment 
records do not document any treatment for a left knee 
disorder until private treatment with Dr. C.J.W. in November 
2000.  At that time, the Veteran reported left knee pain that 
had persisted for a long time and had been worsening over the 
preceding couple of months.  The Veteran was tentatively 
diagnosed with a "possible meniscal tear."

In December 2000, the Veteran underwent a meniscectomy of his 
left knee that  confirmed diagnoses of a medial meniscal tear 
and osteochondral lesion of the medial femoral condyle.  
Debridement of articular cartilage and meniscal tear was 
performed.  Follow-up treatment records from Dr. C.J.W. 
through 2003 document ongoing complaints of left knee pain.  
X-rays of the left knee taken in April 2003 revealed mild 
changes of osteoarthritis, post-traumatic deformity of the 
fibular head, and a small suprapatellar effusion.

VA treatment records from 2003 through 2004 document 
continued complaints of and treatment for left knee pain.  In 
July 2003, the Veteran reported that his left knee pain 
developed from a sports injury in 1968.  An MRI of the left 
knee in August 2003 reveals that the posterior horn of the 
medial meniscus appears as a post-surgical stump with 
recurrent tear or degeneration.  Based upon the MRI, in 
September 2003 the Veteran was again diagnosed with torn 
meniscus of the left knee.

An April 2006 letter from Dr. C.J.W. reflects that he was 
provided a packet of VA treatment records for review by the 
Veteran.  The Veteran's service records were apparently also 
reviewed, as Dr. C.J.W. comments that the Veteran's 
assertions that he has been having problems with his knees 
since service are "clearly reflected ... in his military 
records."  Dr. C.J.W. opined that the Veteran's in-service 
injuries have led to his current chronic and disabling knee 
condition.

In May 2008, the Veteran underwent a VA examination of his 
left knee which was performed in conjunction with a review of 
the claims file.  At the examination, the Veteran reported 
chronic knee pain from his discharge from service through his 
December 2000 knee surgery.  A summary of the examiner's 
review of the medical records reflects that the Veteran 
reported that he originally injured his left knee in 1968 
while playing football or basketball.  The examiner observed 
that the Veteran's service treatment records did not document 
such an injury, but noted treatment for left knee injuries in 
1974 and 1979.  The examiner further noted that x-rays taken 
at that time were negative.  Interestingly, the Board notes 
that the examiner fails to note the Veteran's June 1979 
diagnosis of mild medial meniscus tear of the left knee.  A 
February 2008 MRI was reviewed and interpreted as showing a 
small joint effusion, narrowing of the medial compartment of 
the knee joint, and posterior horn of the medial meniscus 
that is truncated and irregular in contour.  January 2008 x-
rays of the left knee were interpreted by the examiner as 
revealing minimal joint space narrowing and osseous changes 
of the lateral tibia, lateral fibula, and superior patella.  
In the report, the examiner stated that it would be mere 
speculation to state that the current diagnosis of mild 
degenerative joint disease of the left knee with small tear 
of the posterior horn of the medial meniscus is directly 
related to the Veteran's in-service injuries.

In a September 2008 addendum report, another examiner further 
explained that the evidence showed a normal examination and 
x-rays of the left knee "at separation in 1984." This 
apparently referred to the June 1984 VA examination, as the 
examiner had earlier referred to normal left knee x-ray and 
examination in June 1984.  The examiner further observed that 
the documentation in the claims file did not support a 
chronic knee condition between 1979 and 2000.  The examiner 
concluded that the resolution of signs and symptoms in 1979 
indicate, more likely than not, a left knee strain that 
resolved without objective residuals.  The examiner further 
opined that the increase of symptoms documented in 2000 
likely indicate a recent medial meniscal tear.  Based upon 
these findings, the examiner stated that the Veteran's 
current left knee condition was less likely than not caused 
by or related to left knee strain during his active duty 
service.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).      

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  

In this case, the Board finds that the April 2006 private 
opinion provided by Dr. C.J.W. is due greater probative 
weight than the opinions expressed in the May 2008 VA 
examination report and September 2008 addendum report.  The 
Board observes that the opinions expressed by Dr. C.J.W. and 
by the VA examiner are both based upon the Veteran's stated 
medical history and review of the in-service and post-service 
treatment records in the claims file.  The VA examiner's 
negative nexus opinion, however, is based upon an erroneous 
review of the evidence of record.  In this regard, the Board 
notes that both the April 2008 VA examiner and the September 
2008 VA examiner failed to recognize that the Veteran was 
diagnosed during service with a mild medial meniscal tear in 
1979, as indicated by the impression of a torn medial 
meniscus, described as mild, in early June 1979.  Although 
the examiner in September 2008 also observed that a clinical 
and x-ray examination in 1984 revealed normal findings, she 
does not address the medical history reported by the Veteran 
at that time, which included "sports injury" to the left 
knee.  Under the circumstances, the examiner's finding that 
the documentation in the claims file did not support a 
chronic knee condition between 1979 and 2000 is erroneous.

Moreover, the Board observes that the examiner fails to 
address the Veteran's assertions that he has experienced 
continuity of left knee symptoms since his active duty 
service.  The Board first observes that the Veteran is 
competent to report symptoms and to report events that 
occurred during service.  Barr v. Nicholson, 21 Vet. App. 303 
(2007), Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, the absence of contemporaneous medical evidence is 
insufficient, in and of itself, to overcome the Veteran's 
credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this case, the Board finds that the Veteran's 
contentions as to continuity of his left knee symptoms since 
service are not rebutted by any evidence to the contrary and 
are thus credible.  Although the Board agrees with the 
examiner's findings that the post-service treatment records 
do not document any left knee treatment until 2000, the 
absence of such records alone does not render the Veteran's 
statements non-credible.

By contrast, the findings expressed by Dr. C.J.W. in his 
April 2006 letter are not rebutted by contrary evidence in 
the claims file.  As noted previously, his opinions are based 
upon a review of the Veteran's reported history and a review 
at least some service and post-service treatment records that 
were provided to him by the Veteran.

Accordingly, the Board finds that the criteria for service 
connection for a left knee disorder have been met.  Service 
connection is accordingly warranted for this disorder, and 
the Veteran's claim is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.




ORDER

Service connection for a left knee disorder is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


